       4:21-cv-00528-JD         Date Filed 07/27/21       Entry Number 24         Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

SIMON DERER,                        )               Civil Action No. 4:21-cv-0528-JD-TER
                                    )
                   Plaintiff,       )
                                    )
                -vs-                )
                                    )                               ORDER
                                    )
CITY OF MYRTLE BEACH, CITY          )
OF MYRTLE BEACH POLICE              )
DEPARTMENT, PFC. A. COX, and        )
PFC. C. TURNER,                     )
                                    )
                   Defendants.      )
___________________________________ )

        Plaintiff originally filed this action in the Horry County Court of Common Pleas, asserting

a cause of action for Negligence/Gross Negligence/Reckless Conduct and a cause of action for

Violation of the Fourth and Fourteenth Amendments pursuant to 42 U.S.C, § 1983. See Compl.

(ECF No. 1-1). Defendants removed the action to this court as alleging a federal questions pursuant

to 28 U.S.C. § 1441 and 28 U.S.C. § 1331. See Notice of Removal (ECF No. 1). On July 16, 2021,

the parties filed a Stipulation of Dismissal with prejudice of Plaintiff’s cause of action for Violation

of the Fourth and Fourteenth Amendments pursuant to 42 U.S.C, § 1983. See Stipulation of

Dismissal (ECF No. 23). Therein, the parties jointly requested that this case be remanded back to

the Horry County Court of Common Pleas for disposition of the remaining state law claim.

        Under 28 U.S.C. § 1367(c)(3), a district court may decline to exercise supplemental

jurisdiction over state law claims when all claims over which it had original jurisdiction have been

dismissed. Based upon the dismissal of the only federal cause of action and with consent of all

parties, this case is remanded to the Court of Common Pleas, Horry County, South Carolina.
      4:21-cv-00528-JD     Date Filed 07/27/21     Entry Number 24       Page 2 of 2



       IT IS SO ORDERED.



                                                 s/Thomas E. Rogers, III
                                                 Thomas E. Rogers, III
                                                 United States Magistrate Judge
July 27, 2021
Florence, South Carolina




                                         -2-
